DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group II in the reply filed on 4/7/2022 is acknowledged.

Claims 1-17 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/7/2022.

Claims 1-20 are pending.

Claims 18 and 19 are examined.


Information Disclosure Statement

The information disclosure statement filed 10/13/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance of NPL citations 3 and 4, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to as NPL citations 3 and 4 therein has not been considered.

The information disclosure statement filed 10/13/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein as NPL citations 3 and 4 has not been considered. The submitted references are illegible.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parisi et al (Aptamers Vol.1:3-12, 2017).
Parisi et al disclose fibronectin aptamer bound to chitosan and hydrogel scaffolds where the aptamer binding fibronectin does not inhibit protein binding of fibronectin. See section titled “Aptamer-enhanced scaffold bioactivity” on page 9 and Figure 3. 

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura et al (Devopment of functional biomaterials using RNA aptamer. Front. Biotechnol. Conference Abstract:10th World Biomaterials Congress. doi: 10.339/conf.FBIOE.2016.01.02676).
Nomura et al disclose PEG coated biomaterial(carrier) immobilized aptamers that bind FGF2 which aptamer does not inhibit the function of the FGF2 receptor.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
	The specification discloses aptamers that bind VEGF165 where the binding of VEGF receptor is not inhibited. The disclosed aptamers are all based on SEQ ID NO:1. Aptamers that bind a predetermined protein and do not inhibit function of the predetermined protein based off SEQ ID NO:1 meet the Written Description requirement.  However, the claims encompass a broad scope where the scope lacks adequate written description. The invention, for example is disclosed to encompass ANY aptamers that may bind a predetermined protein and not inhibit function of the predetermined protein. The scope of the claimed invention is vast.  The specification as filed does not provide any description of any other aptamers that bind a predetermined protein and does not inhibit function of the predetermined protein. One in the art would clearly not be appraised of the sequence/structure of any other other aptamers that bind a predetermined protein and do not inhibit function of the predetermined protein based on the specification as filed. The sequence/structure of any other aptamers that bind a predetermined protein and do not inhibit function of the predetermined protein would clearly be required to determined de novo where their sequence would not be predictable. The selection of aptamers is typically done in an iterative process based on the use of random sequences (See “aptamer generation section on pages 6-7 of Parisi et al. cited above). Applicant offers no other sequences that have the function required in the claims and offer only the selection of such aptamers based on screening libraries of random sequences.
One in the art would not know, based on the specification as filed, what the structure/sequences of any other aptamers that bind a predetermined protein and do not inhibit function of the predetermined protein may be. One in the art would need to make that determination de novo. One in the art would clearly not be capable or able to immediately envisage the sequence/structure of the claimed suppressor tRNAs. 
 	The specification provides insufficient written description to support the genus encompassed by the claim.
	Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)
	With the exception of aptamers based of of SEQ ID NO:1 which bind VEGF165 and do not inhibits its function, the skilled artisan cannot envision the detailed chemical structure/sequence of the encompassed claimed compounds, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.   See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.
	
	The species specifically disclosed are not representative of the genus because the genus is highly variant.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761. The examiner can normally be reached M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635